DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of the commercial interaction of tracking asset maintenance without significantly more. 
The independent claims 1, 8, and 15 recite:
A computer-implemented method comprising: 
addressing, by a service technician, an Internet of Things (IoT) event associated with a physical asset; 
updating a digital twin associated with the physical asset based on the addressed IoT event; and 
automatically writing a new block associated with the addressed IoT event on a blockchain structure based on the updated digital twin associated with the physical asset.
The bolded limitations recite a commercial interaction of performing and tracking asset maintenance.
This judicial exception is not integrated into a practical application because the additional elements of “computer-implemented”, “processors”, “memories”,  “IoT sensor”, and “storage media” amount to nothing more than instructions to apply the abstract idea using a computer.  The blockchain update recitations are insignificant extra solution activities directed to an output of performing the abstract idea as an update to an asset status. 

Dependent claims 2 – 7, 9 – 14, and 16 – 20 further describe the performance of the abstract idea and the data collected, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chacko et al (US 2019/0019090).

Regarding claim 1, 8, and 15, Chacko teaches a method, system, and computer program product (FIG. 1, 2):
A computer-implemented method comprising: 
addressing, by a service technician (field service execution 306), an Internet of Things (IoT) event ([0021]; 304 issue logging; [0058]) associated with a physical asset (FIG. 3); 
updating a digital twin ([0082]) associated with the physical asset based on the addressed IoT event; and 
automatically writing a new block associated with the addressed IoT event on a blockchain structure based on the updated digital twin associated with the physical asset (DLS; FIG. 3, 306, [0063]).
Regarding claim 2, 9, and 16, Chacko teaches:

associating a marker on the physical asset, wherein the associated marker includes access to a digital twin repository, wherein the digital twin repository includes the digital twin associated with the physical asset (302; [0044]).
Regarding claim 3, 10, and 17, Chacko teaches:
The method of claim 1, further comprising: 
identifying an occurrence of the IoT event by utilizing one or more IoT sensors associated with the physical asset, wherein the one or more IoT sensors associated with the physical asset are continuously monitored, wherein the one or more IoT sensors are selected from a group consisting of ([0044] - [0063]): 
(i) a current health status associated with the physical asset; 
(ii) a current status of one or more asset parts associated with the physical asset; 
(iii) an identifier of asset parts associated with the physical asset; 
(iv) a historical usage of the physical asset; 
(v) a predicted maintenance associated with the physical asset; 
(vi) an anomaly associated with a performance of the physical asset; 
(vii) any recommended preventive maintenance schedules; 
(viii) any failure predictions associated with the physical asset; and 
(ix) the digital twin associated with a function and the performance of the physical asset.
Regarding claim 4, 11, and 18, Chacko teaches:
The method of claim 1, wherein the IoT event is selected from a group consisting of ([0058]): 
(i) an on/off trigger; 
(ii) a threshold IoT sensor reading; 
(iii) an anomaly to a predicted sensor reading; 
(iv) a location event; and 
(v) a urgency score.
Regarding claim 5, 12, and 19, Chacko teaches:

receiving a work order ([0062]), by the service technician, directed to the IoT event, wherein the work order includes a description of one or more issues based on the IoT event associated with the physical asset, in response to determining the service technician accepted the work order, assigning the service technician to the work order associated with the IoT event (FIG. 3; 306, [0063]).
Regarding claim 6, 13, and 20, Chacko teaches:
The method of claim 1, wherein updating the digital twin associated with the physical asset based on the addressed IoT event, further comprises: 
receiving, by the service technician, the digital twin associated with the addressed IoT event; and 
storing the received digital twin in a digital twin repository (FIG. 3; 306; [0044] – [0058]).
Regarding claim 7, 14, Chacko teaches:
The method of claim 1, further comprising: 
in response to detecting an update of the digital twin associated with the physical asset, automatically triggering a restart of one or more reporting readings associated with one or more IoT sensors connected to the physical asset; and 
determining the IoT event has been addressed based on the one or more reporting readings generated by the one or more IoT sensors connected to the physical asset after the restart (FIG. 3; 306; [0044] – [0073]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624